DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 6 is objected to because of the following informalities:  a “.” is missing at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 4, 6, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz-Amling et al. ("Acoustical Zooming Based on a Parametric Sound Field Representation," Audio Engineering Society, 128th Convention, London, UK, Paper 8120, May 22-25, 2010, pages 1-9).
Regarding claim 1, Schultz-Amling discloses a method for processing a spatial audio signal that represents an audio scene, wherein the spatial audio signal is controllable (see figs. 1-2; page 3, 3. Acoustical Zoom Design) and associated with at 
receiving a focus direction and a focus amount (see figs. 2-3; page 3, 3. Acoustical Zoom Design; page 4, 3.1. Remapping of the DOAs; “Rotation of the Microphones”; the incoming audio sources are remapped to match the new virtual recording position); 
processing the spatial audio signal by modifying the audio scene so as to control emphasis in, at least in part, a portion of the spatial audio signal in said focus direction according to said focus amount (see page 5, 3.2. Audio and diffuseness modification); and 
outputting the processed spatial audio signal, wherein the modified audio scene enables the emphasis in, at least in part, said portion of the spatial audio signal in said focus direction according to said focus amount (see page 7, 4.1. Simulations; the processed signal is output in a simulation setting).
Regarding claim 2, Schultz-Amling discloses the method according to claim 1, as discussed above, wherein processing the spatial audio signal comprises at least one of: increasing emphasis in, at least in part, said portion of the spatial audio signal in said focus direction; or decreasing emphasis in, at least in part, said portion of the spatial audio signal in directions other than said focus direction (see page 5, 3.2. Audio and diffuseness modification; temporal direction based weighting; sound level adjustment; adjusting gain as a function of viewing angle and zoom parameter).
Regarding claim 4, Schultz-Amling discloses the method according to claim 1, as discussed above, wherein processing the spatial audio signal comprises at least one of: 
Regarding claim 6, Schultz-Amling discloses the method according to claim 1, as discussed above, wherein the method comprises 
processing an input spatial audio signal that represents the audio scene into an output spatial audio signal that represents the modified audio scene, the method further comprising receiving reproduction control information to control at least one aspect of outputting the modified spatial audio signal (see fig. 1; page 1, 1. Introduction; discloses receiving as input an audio stream and the associated DOA and diffuseness information that constitute a spatial audio signal representing an audio scene), 
wherein processing the spatial audio signal comprises processing the input spatial audio signal into an intermediate spatial audio signal that represents the modified audio scene where relative level of at least part of the sound arriving from said focus direction is modified according to said focus amount (see fig. 1; page 3, 3. Acoustical Zoom Design; the modified audio stream in fig. 1 in which the acoustical zooming has already taken place can be taken to be the intermediate spatial audio signal); and 
wherein outputting the modified spatial audio signal comprises processing the intermediate spatial audio signal into the output spatial audio signal in accordance with 
Regarding claim 24, the claimed limitations are an apparatus claim directly corresponding to the method for processing a spatial audio signal that represents an audio scene of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.

Allowable Subject Matter
6.	Claims 7-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654